UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4185


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY DEAN VAUGHN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:09-cr-00176-BHH-1)


Submitted: December 4, 2020                                 Decided: December 17, 2020


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Peter M. McCoy, Jr.,
United States Attorney, Johanna C. Valenzuela, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Dean Vaughn, Jr., appeals from the district court’s judgment revoking his

supervised release, sentencing him to 8 months’ imprisonment, and imposing an additional

18 months of supervised release, which included an order for Vaughn to complete inpatient

drug treatment. Vaughn’s counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious grounds for appeal but questioning

whether Vaughn’s sentence is unreasonable. Vaughn filed a pro se brief, appearing to

contend that his sentence is substantively unreasonable. We ordered supplemental briefing

on two issues: whether the district court violated Tapia v. United States, 564 U.S. 319

(2011), and its progeny and whether the district court adequately addressed Vaughn’s

nonfrivolous arguments for a time served sentence of imprisonment. We now affirm the

district court’s judgment.

       When formulating a sentence, 18 U.S.C. § 3582(a) “precludes sentencing courts

from imposing or lengthening a prison term to promote an offender’s rehabilitation.”

Tapia, 564 U.S. at 332; see United States v. Bennett, 698 F.3d 194, 198-99 (4th Cir. 2012)

(holding Tapia applies to resentencing on revocation of supervised release). Accordingly,

it is error for a district court to impose a longer sentence than it otherwise would have for

the purpose of ensuring the defendant’s eligibility for a rehabilitation program while

incarcerated. Tapia, 564 U.S. at 321, 333-35. However, a district court is not prohibited

from considering a defendant’s rehabilitative needs or making treatment recommendations

during sentencing, so long as those needs are not the driving force in determining the length

of the sentence. See United States v. Alston, 722 F.3d 603, 608-09 (4th Cir. 2013); Bennett,

                                             2
698 F.3d at 198-99. Accordingly, for a Tapia claim to succeed, the sentencing court’s

reference to the defendant’s rehabilitative needs must be “causally related” to the court’s

sentencing determination. See United States v. Lemon, 777 F.3d 170, 174 (4th Cir. 2015)

(emphasis omitted).

       Because Vaughn did not object to his sentence on this basis before the district court,

we review this challenge for plain error. See id. at 172. To demonstrate plain error, a

defendant must show “(1) that the district court erred; (2) that the error was plain; and (3)

that the error affected his substantial rights, meaning that it affected the outcome of the

district court proceedings.” Bennett, 698 F.3d at 200 (brackets and internal quotation

marks omitted). Even where a defendant satisfies these requirements, we need only correct

the error if it “seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (internal

quotation marks omitted).

       Here, although the district court commented that it wanted Vaughn to serve his

sentence of imprisonment before beginning the inpatient drug treatment, and remarked that

it did not want him released from custody until placement in a treatment center was secured,

we conclude that the district court did not impose a sentence of imprisonment or extend it

merely for the purpose of rehabilitation. Additionally, even assuming that the district court

erred, we would decline to exercise our discretion to correct the error because it does not

affect the fairness of the underlying judicial proceeding. Vaughn requested that the court

order inpatient drug treatment, and the district court imposed a sentence at the low-end of

the advisory policy statement range.

                                             3
       Turning to the explanation of the sentence, “a district court, when imposing a

revocation sentence, must address the parties’ nonfrivolous arguments in favor of a

particular sentence, and if the court rejects those arguments, it must explain why in a

detailed-enough manner that this Court can meaningfully consider the procedural

reasonableness of the revocation sentence imposed.” United States v. Slappy, 872 F.3d
202, 208 (4th Cir. 2017). An explanation is sufficient if we can determine “that the

sentencing court considered the applicable sentencing factors with regard to the particular

defendant before it and also considered any potentially meritorious arguments raised by

the parties with regard to sentencing.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir.

2018) (brackets and internal quotation marks omitted). “[W]here a court entirely fails to

mention a party’s nonfrivolous arguments in favor of a particular sentence, or where the

court fails to provide at least some reason why those arguments are unpersuasive, even the

relaxed requirements for revocation sentences are not satisfied.” Slappy, 872 F.3d at 209.

       We conclude that the district court’s explanation in this case was sufficient.

Vaughn’s primary argument for a lesser sentence was his addiction and need for inpatient

drug treatment. The district court accepted this argument, ordered the requested inpatient

treatment, but then imposed a within-policy statement range term of imprisonment. The

district court appeared to believe that Vaughn needed more structure and the court’s

colloquy with counsel indicated that it was well aware of counsel’s arguments and was

engaged with the arguments. Additionally, the court’s comments that it had considered

cutting Vaughn loose indicate that counsel’s presentation changed the court’s sentencing

calculus. See Slappy, 872 F.3d at 210 (holding that district court’s explanation must be

                                            4
enough “to assure this Court that it considered the parties’ arguments and had some basis

for choosing the imposed sentence”).

       Moreover, even if the district court’s explanation was insufficient, any error was

harmless. In Slappy, we found a procedural error was not harmless where “[t]he record

indicates that the court neither considered [defendant]’s arguments in favor of a within-

range sentence nor contemplated imposing anything other than the statutory maximum

sentence.” Id. By contrast, here, the district court considered Vaughn’s strongest argument

for a lesser sentence and rejected it, but accepted Vaughn’s request for inpatient treatment.

Thus, remanding for the district court to consider Vaughn’s secondary arguments would

not change the result in this case.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious issues for appeal. Accordingly, we affirm the district court’s

judgment. This court requires that counsel inform Vaughn, in writing, of the right to

petition the Supreme Court of the United States for further review. If Vaughn requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Vaughn.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED



                                              5